Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered.
Claim 2  was previously canceled by applicants.  
Claims 11-13 have been canceled by applicant’s current claim amendments.	
Claims 1 and 3-10, as currently amended, are pending in this application, and have been examined on their merits in this action hereinafter. 
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657.
Claim Rejections - 35 USC § 112 –Withdrawn
	In view of current claim amendments to claim 1, the 112-b rejection over claims 1 and 3-13, as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 103 - Withdrawn
new ground of rejection under 112-first new matter (see discussion below), the 103a rejection over the cited prior art of record (Ross, US2014/0178951 in view of Blotsky, US2009/0227003), as previously made by the examiner, has been withdrawn. 
Claim Rejections - 35 USC § 112 – New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1 and 3-10 (as currently amended) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.	Claim 1 as currently amended recites the limitations in step a):
“a) initiating the extraction process when production of the carboxylic acids having from one to nine carbons reaches a predefined amount in the fermentation reactor, the predefined amount corresponding to a slowing of growth of the eukaryotic and prokaryotic microorganisms in the fermentation reactor,..”

It is to be noted that instant disclosure on page 10, 3rd paragraph (of the amended specification dated 11/26/2019; also pointed out by applicants in remarks on page 5, section 2.) states the following in this regard:
predefined amount of carboxylic acids
corresponds to a slowing of the growth of the microorganisms, and therefore lies in the
region of a microorganism inhibition threshold, which is linked to an acidification of the fermentation medium by the carboxylic acids.”

It is clear from the disclosure of record that the “predefined amount” of carboxylic acids corresponds to a microorganism inhibition threshold that is linked to an acidification of the fermentation medium by the carboxylic acids per se, and not by any type of slowing of growth for any reason (such as senescence, or plateau of microbial growth for a nutritional lack in the reactor, for instances), which broadens the scope of the invention as claimed. Thus, the insertion of the limitations as currently presented in step a) does not appear to have reasonable support in the as-filed specification.  The insertion of this limitation is a new broader concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly minted genus which would show possession of the concept of the use of “predefined amount” of carboxylic acids for the step of “initiating the extraction process”, as currently required by claim 1.  Thus, the insertion of above limitations is considered to be the insertion of new matter for at least the above reasons of record. 
Appropriate correction/explanation is required. 
B.	Claim 1, as currently amended by applicants recites the limitations in step d):
“d) directly extracting the carboxylic acids having from one to nine carbons from the fermentation medium through contact with the endogenous extraction solvent without neutralization of the carboxylic acids having from one to nine carbons,…”

Insertion of the limitation “without neutralization of the carboxylic acids having from one to nine carbons” in the context of the active method step d) as recited in instantly amended claim 1, does not have appropriate support in the as-filed specification.  The insertion of this limitation is a new concept because it neither has literal support in the as-filed specification by  “neutralization of the carboxylic acids having from one to nine carbons”, as currently required by the claimed process.  It is to be noted that in response to the final office action dated 04/17/2020 (see applicant’s remarks dated 07/08/2020, page 5, 1st paragraph, as well as section on 103a rejection), applicants have not pointed out as to where the support for such a negative proviso in the claimed process exists. Such alternatives do not appear to be positively recited and/or contemplated in the original disclosure, drawings and/or claims of record, especially in the context of step d) as recited in claim 1.  The examples provided in the specification of record (see pages 16-18) does not provide a reasonable basis for such specific exclusion (or alternatives thereof) for extracting the carboxylic acids as currently required in amended step d) of claim 1.    This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate possession of a concept after the fact.  Thus, the insertion of the negative proviso in step d) of claim 1 as currently presented, is considered to be the insertion of new matter in the context of the invention for the above reasons.  
Appropriate correction/explanation is required.
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
Prior Art
Claims as amended appear to be free of prior art issues.
NOTE: It is noted that in view of the 112-first New matter rejection made in this office action, the prior art rejection under 103(a) as previously made by the examiner, has been withdrawn. However, applicants are advised that after removal of the new matter, the claim should be appropriately amended in order to obviate the applicable rejection under the cited prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) of record as currently amended (see remarks dated 07/08/2020, pages 5-7, in particular), have been considered but are moot because of the new ground of rejection has been made and discussed in this office action.
Conclusion
NO claims are currently allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657